Exhibit 10.3

 

Lock-Up Agreement

 

Alberton Acquisition Corporation

Room 1001, 10/F, Capital Center

151 Gloucester Road

Wanchai, Hong Kong

 

Ladies and Gentlemen:

 

As an inducement to Alberton Acquisition Corporation (“Alberton”) to enter into
an agreement and plan of merger (the “Merger Agreement”) among Alberton,
Alberton Merger Subsidiary Inc. (“Merger Sub”) and SolarMax Technology, Inc.
(“SolarMax”), pursuant to which Merger Sub becomes merged with and into
SolarMax, and the SolarMax stockholders receive, in respect of their shares of
SolarMax common stock, shares of Alberton common stock (“Alberton Shares”), all
as set forth in the Merger Agreement. The undersigned hereby agrees that
without, in each case, the prior written consent of the Alberton, during the
Lock-Up Period (as defined below), the undersigned will not: (1) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, make any short sale or otherwise transfer or
dispose of, directly or indirectly, any Alberton Shares or any securities
convertible into, exercisable or exchangeable for or that represent the right to
receive Alberton Shares (including Alberton Shares which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”); (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Alberton Shares or such other securities, in cash or otherwise; (3) make any
demand for or exercise any right with respect to, the registration of any
Alberton Shares or any security convertible into or exercisable or exchangeable
for Alberton Shares; or (4) publicly disclose the intention to do any of the
foregoing.

 

The “Lock-Up Period” means (i) for 50% of the Undersigned’s Securities, the
period ending on the earlier of (x) six months after the Closing Date, as
defined in the Merger Agreement, and (y) the date on which the closing price of
the Alberton Shares equals or exceeds $12.50 per share (as adjusted for stock
splits, stock dividends, reorganizations and recapitalizations) for any 20
trading days within any 30-trading day period commencing after the Closing Date
and (ii) for the remaining 50% of the Undersigned’s Securities, ending six
months after the Closing Date.

 

Notwithstanding the foregoing, the Undersigned’s Securities shall not include
any shares of Alberton Stock which are purchased in the open market following
the Closing Date.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities without the prior written consent of the Alberton in connection with
(a) transfers of the Undersigned’s Securities as a bona fide gift, by will or
intestacy, (b) transfers of the Undersigned’s Securities to any immediate family
member of the undersigned (i.e., spouse or domestic partner of the undersigned,
or the parent, grandparent, child, grandchild, great grandchild, great
grandparent, sibling or the spouse of any of the foregoing) or to a trust formed
for the benefit of the undersigned or any of the undersigned’s immediate family
members; (c) transfers of the Undersigned’s Securities to any partnership,
corporation, limited liability company or other business entity which is
controlled by the undersigned; (d) transfers of the Undersigned’s Securities to
any partnership, corporation, limited liability company or other business entity
that is a direct or indirect affiliate (as defined under Rule 12b-2 of the
Securities and Exchange Act of 1934 (the “Exchange Act”)) of the undersigned;
(e) if the undersigned in an entity, a distribution to equity holders
(including, without limitation, stockholders, general or limited partners,
members and beneficiaries) of the undersigned; (f) transfers of the
Undersigned’s Securities upon the completion of a bona fide third-party tender
offer, merger, consolidation or other similar transaction made to all holders of
the Alberton’s securities involving a change of control of Alberton whereby all
or substantially all of the shares of Alberton Stock are acquired by a third
party and is approved by the board of directors of the Alberton; provided,
however, that in the event that such tender offer, merger, consolidation or
other such transaction is not completed, such securities held by the undersigned
shall remain subject to the terms set forth in this Agreement; (g) transfers of
the Undersigned’s Securities pursuant to an order of a court or regulatory
agency; and (h) transfers of the Undersigned’s Securities pursuant to a domestic
order, divorce settlement, divorce decree, or separation agreement; provided
however, that in the case of any transfer pursuant to any of the foregoing
clauses (a), (b), (c) (d), (e), (f), (g) or (h), the transferee agrees to be
bound by the provisions of this Agreement.

 



 

 

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of the
Undersigned’s Securities except in compliance with this Agreement. In
furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of Alberton Stock if such transfer
would constitute a violation or breach of this Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute and additional documents necessary to ensure the
validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

Nothing in this Agreement shall be construed to restrict in any manner the
undersigned’s right to vote the Undersigned’s Securities or to receive dividends
or distributions with respect to the Undersigned’s Securities.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to agreements executed and to be performed
wholly within such state without regard to principles of conflicts of law.

 

[signature page follows]

 

2

 

 

  Very truly yours,           Printed Name of Holder       By:                
Signature           Printed Name of Person Signing       (and indicate capacity
of person signing if signing as officer, manager, director, custodian, trustee,
or on behalf of an entity)

 

[Signature page of Lock-Up Agreement for Alberton Acquisition Corporation Common
Stock]

 

 

3

 

 